t c memo united_states tax_court esmat a and sylvia g zaklama petitioners v commissioner of internal revenue respondent docket nos filed date esmat a and sylvia g zaklama pro_se peter reilly for respondent memorandum opinion powell special_trial_judge these cases are before the court on the court's orders dated date directing petitioners to show cause why the stay of these proceedings should not be lifted the question is whether the so-called automatic_stay imposed pursuant to u s c sec_362 was terminated by virtue of the bankruptcy court's dismissal of petitioners' bankruptcy case that was contingent upon several conditions background on date respondent issued a notice_of_deficiency to esmat a and sylvia g zaklama petitioners determining a deficiency in and additions to their federal_income_tax for petitioners filed an imperfect petition with the court on date followed by a proper amended petition on date that was assigned docket no on date respondent issued a notice_of_deficiency to petitioners determining a deficiency in and additions to their federal_income_tax for petitioners filed a petition with the court on date that was assigned docket no on date petitioners filed a voluntary petition for relief under chapter of the bankruptcy code with the u s bankruptcy court for the district of new jersey as a result this court issued orders staying all proceedings in these cases consistent with u s c sec_362 on date the bankruptcy court issued an order stating that upon consideration of its own motion to dismiss or all section references are to title of the united_states_code unless otherwise indicated at the time that the petitions were filed petitioners resided at jersey city new jersey convert the case to a chapter proceeding petitioners' case would be dismissed subject_to certain terms and conditions see u s c sec b in particular the bankruptcy court's order of dismissal is conditioned on petitioners depositing dollar_figure with the bankruptcy trustee and remitting such additional sums as might be necessary to cover administrative claims to be awarded by the court the dismissal with prejudice of petitioners' motion for the turnover from the trustee and disgorgement of fees previously paid staying relief as to all secured creditors in the event petitioners should seek protection under any chapter of the bankruptcy code during a 1-year period following the date of entry of the order of dismissal and petitioners' filing a certification indicating that all unsecured creditors have been paid in full within days of the date of entry of the order of dismissal the bankruptcy court's order of dismissal further provides that the court shall retain jurisdiction over all claims by petitioners against certain professionals involved in the bankruptcy proceedings and that the order would be rescinded in the event of a breach of any term or condition of the order an amended notice of conditional dismissal of case was entered by the bankruptcy court on date stating notice is given u s c sec b provides that the bankruptcy court may convert a case under chapter to a case under chapter or dismiss the case whichever is in the best interests of the creditors and the estate for cause that on the 21st day of march subject_to the terms and conditions stated in the order of dismissal filed date the above captioned matter be and hereby is dismissed neither the bankruptcy court's order of dismissal nor the amended notice contains any reference to the automatic_stay imposed under u s c sec_362 on or about date petitioners filed an appeal in respect of the bankruptcy court's order of dismissal the record does not reflect the disposition of petitioners' appeal on date this court issued an order in each case directing petitioners to show cause why the stay of proceedings herein should not be lifted and these cases restored to the general docket on date petitioners filed a response in each case stating that the conditions for dismissal set forth in the bankruptcy court's order have not been met and that their bankruptcy case has not been closed it appears to be petitioners' position that the proceedings in this court should be stayed until such time as their bankruptcy case is closed a hearing was conducted in these cases in washington d c on date counsel for respondent appeared at the hearing and presented argument in respect of the court's orders to show cause although petitioners were not represented at the hearing they did file a brief written_statement in each case with the court pursuant to rule c discussion title of the united_states_code provides uniform procedures designed to promote the effective rehabilitation of the bankrupt debtor and the equitable distribution of his assets among his creditors see h rept pincite one of the key elements to achieving these aims is the automatic_stay that generally operates to temporarily bar actions against or concerning the debtor or property of the debtor or the bankruptcy_estate see 96_tc_895 when operative the automatic_stay serves to preclude the commencement or continuation of proceedings in this court relevant here u s c sec_362 provides in pertinent part a except as provided in subsection b of this section a petition filed under sec_301 sec_302 or sec_303 of this title operates as a stay applicable to all entities of -- the commencement or continuation of a proceeding before the united_states tax_court concerning the debtor in short the filing of a bankruptcy petition invokes the automatic_stay which normally precludes the commencement or continuation of proceedings in this court 97_tc_544 the period that the automatic_stay remains in effect is prescribed in u s c sec_362 as follows c except as provided in subsections d e and f of this section-- the stay of an act against property of the estate under subsection a of this section continues until such property is no longer property of the estate and the stay of any other act under subsection a of this section continues until the earliest of-- a the time the case is closed b the time the case is dismissed or c if the case is a case under chapter of this title concerning an individual or a case under chapter or of this title the time a discharge is granted or denied thus unless relief from the automatic_stay is granted by order of a bankruptcy court see u s c sec_362 the automatic_stay generally remains in effect until the earliest of the closing of the case dismissal of the case or the grant or denial of a discharge u s c sec_362 see also allison v commissioner supra pincite 96_tc_10 94_tc_1 there is no dispute in these cases that the automatic_stay became operative on date--the date that petitioners filed their chapter bankruptcy petition the question is whether the automatic_stay was terminated in these cases as a consequence of the bankruptcy court's order of dismissal issued date petitioners contend without citing any authority that the bankruptcy court's order providing for the conditional dismissal of their case is not sufficient to terminate the automatic_stay relying on cases such as allison v commissioner supra and smith v commissioner supra respondent maintains that despite the conditions set forth therein the bankruptcy court's order of dismissal terminated the automatic_stay we agree with respondent as previously discussed the automatic_stay imposed under u s c sec_362 generally remains in effect until the earliest of the closing of the case dismissal of the case or the grant or denial of a discharge u s c sec_362 smith v commissioner supra pincite though not expressly cited in the order of dismissal it is evident that the bankruptcy court dismissed petitioners' case pursuant to u s c section b which provides that the bankruptcy court may for cause convert a case under chapter to a case under chapter or dismiss the case whichever is in the best interests of the creditors and the bankruptcy_estate the dismissal of a chapter bankruptcy case pursuant to u s c section b generally terminates the automatic_stay see in re washington associates bankr bankr e d n y in re 968_f2d_647 8th cir in re lindbergh plaza associates l p bankr bankr e d mo in 86_tc_1314 we concluded that dismissal of a bankruptcy case pursuant to u s c section b supp iii served to terminate the automatic_stay under u s c sec_362 supp iii unlike the order of dismissal at issue in olson v commissioner supra the bankruptcy court's order of dismissal in these cases imposes certain terms and conditions on petitioners and provides that the bankruptcy court would retain jurisdiction in the case for certain issues although we are not aware of any case involving an order of dismissal with these specific characteristics we nonetheless conclude that the automatic_stay imposed under u s c sec_362 terminated with the issuance of the bankruptcy court's order of dismissal viewing the order of dismissal as a whole that order reflects the bankruptcy court's intention to dismiss petitioners' case while retaining jurisdiction over the matter for the purpose of resolving any collateral disputes that might arise as a consequence of enforcement of the conditions set forth therein there is no link between the conditions imposed by the bankruptcy court in its order of dismissal and the policies to be furthered by the automatic_stay similarly the bankruptcy court's decision to dismiss the case while retaining jurisdiction does not provide a basis for concluding that the automatic_stay remains in effect see 95_tc_655 see also allison v commissioner supra pincite roth v commissioner tcmemo_1993_229 further petitioners' appeal of the bankruptcy court's order of dismissal standing alone does not provide a basis for concluding that the automatic_stay remains in effect see olson v commissioner supra pincite absent an order staying dismissal the automatic_stay is terminated upon dismissal in concluding that the bankruptcy court's order of dismissal terminated the automatic_stay in these cases we find it particularly significant that the order makes no mention of the status of the automatic_stay consistent with the approach taken by this court in allison v commissioner supra pincite and kieu v commissioner t c ___ we proceed on the premise that the automatic_stay is terminated upon dismissal of a bankruptcy case whether conditional or otherwise absent a clear indication from the bankruptcy court to the contrary see 105_tc_220 mindful that the automatic_stay respecting the commencement or continuation of proceedings in this court was adopted in part to avert duplicative and inconsistent litigation over tax issues see halpern v commissioner t c pincite we note that a bankruptcy court has the means to bring about a stay of the proceedings in this court in the event it intends to rule with respect to petitioners' tax_liabilities see allison v commissioner t c pincite referring to u s c sec_105 which permits the bankruptcy court to issue any order necessary to carry out title consequently we will proceed in these cases consistent with the view that the automatic_stay was terminated on date in this regard the court's orders dated date directing petitioners to show cause why the stay of these proceedings should not be lifted will be made absolute and these cases will be restored to the general docket for trial on the merits or other_disposition in due course to reflect the foregoing appropriate orders will be issued
